986 F.2d 1259
UNITED STATES of America, Plaintiff-Appellee,v.Wendell PICHAY, Defendant-Appellant.
No. 91-10571.
United States Court of Appeals,Ninth Circuit.
Dec. 14, 1992.Decided Feb. 26, 1993.

Rustam A. Barbee, Asst. Federal Public Defender, Honolulu, HI, for defendant-appellant.
Thomas Muehleck, Asst. U.S. Atty., Honolulu, HI, for plaintiff-appellee.
Appeal from the United States District Court for the District of Hawaii.
Before:  WILLIAM A. NORRIS, BEEZER, and KLEINFELD, Circuit Judges.
PER CURIAM:


1
Appellant argues that the prosecutor violated his right to equal protection, as secured under Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), by using its peremptory challenges to systematically strike young persons from the jury solely on account of their age.


2
Neither the Supreme Court nor any circuit has held that the Equal Protection Clause prohibits the government from striking venirepersons on account of youth.   Accordingly, we now join the First Circuit and the Seventh Circuit in holding that young adults do not constitute a cognizable group for purposes of an equal protection challenge to the composition of a petit jury.   See United States v. Cresta, 825 F.2d 538, 545 (1st Cir.1987), cert. denied, 486 U.S. 1042, 108 S.Ct. 2033, 100 L.Ed.2d 618 (1988);  United States v. Jackson, 983 F.2d 757, 762-63 (7th Cir.1993).


3
In an unpublished memorandum filed contemporaneously with this opinion, we AFFIRM appellant's convictions for murder, robbery, and conspiracy to commit robbery.